la
NOTE: This order is-nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
K-MAR INDUSTRIES, INC.,
Plain,tiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee,
AND
FIVE RIVERS SERVICES LLC,
Defen,dant. 
2010-5090
Appeal ffr0m the United States C0urt of Federa1
C1aims in case n0. 08-CV-877, Seni0r Judge L0ren A.
Sn1ith.
ON MOTION
Bef0re SCHALL, Circuit Judge.
0 R D E R
The United States move to strike certain arguments
included in K-Mar Industries, Inc.’s (K-Mar) reply brief

K-MAR INDUSTRIES V. US 2
or, in the alternative, moves to treat its motion as a sur-
reply. K-Mar moves for an extension of time to file an
opposition and opposes the motion to strike The United
States replies. K-Mar also moves to amend its reply brief.
Upon consideration thereof,
IT Is 0RDERED THAT:
(1) The United States' motions are deferred to the
merits panel assigned to hear this case. Copies of the
motion, opposition, reply, and this order shall be trans-
mitted to the merits panel.
(2) K-Mar’s motion for an extension of time is
granted K-Mar's motion to amend its reply brief is
denied
FoR THE COURT
0CT 2 8 mm /s/ Jan Horbaly
Date J an Horbaly
Clerk
ccc Marilyn H. David, Esq.
W`lli P. R l, E .
` am  sq .,m.,steaM,R
329 'iHE FEoERAL-crRculT
0CT 2 8 2010
lAN HORBAl.Y
Ci.ERK